The writ of error must contain an assignment of tlie errors complained of ; otherwise, it will he dismissed. (R.)Practice in the Supreme Court. September Term, 1S79.The bill of exceptions in this case recited the proceedings had in the court below and the judgment rendered thereon. It then concluded thus: “Plaintiff, Sewell, tenders this his bill of exceptions, and prays that the same may be certified as true.” Counsel for defendant in error moved to dismiss the writ for want of any assignment of error. The court granted the motion, announcing the principle stated in the head-note.